DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received 7/6/2020 for application number 16/960,302. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, claims.
Claims 1 – 16 and 18 - 22 are presented for examination.

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 9 and 18 are directed to an abstract idea without significantly more.  The independent claims recite a vector-processing method for remote procedure 
The limitations, as drafted, describe a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “acquiring an RPC-information sequence …,” nothing in the claim elements preclude the step from practically being performed in the mind. The “acquiring …” limitation is a pre/post-activity solution for getting/obtaining/displaying data without significantly more.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the components in the displaying step are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving information, executing a function and making a decision) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to 
Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, specifically “a hardware entity module … PLD/FPGA” per paragraph [00112].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 9 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hellerstein et al. (U.S. Patent 6,925,452) (Hellerstein hereinafter).
11.	As per claim 1, Hellerstein teaches a vector-processing method for remote procedure call (RPC) information, the method comprising:
acquiring an RPC-information sequence consisting of a plurality of RPC-information units of a user [“Given a time ordered sequence of such RPCs from the same end-user, we want to identify the beginning and end of EUTs and label each type. Examples of the EUTs in Lotus Notes include: replication, search for a note, update notes, and resort view,” col. 1, lines 33 – 37; EUTs (end user transactions mapped to information units; “as shown in FIG. 1 and in accordance with the present invention, an EUT recognition system 110 is provided which comprises the following components: an EUT model learner 120, an EUT model 130, and an EUT recognizer 140. In a training phase, the EUT model learner learns the EUT model which is later used by the EUT recognizer during the operation phase. The EUT model learner uses as an input training data which comprises an RPC sequence labeled with EUTS 108,” col. 5, lines 37 – 46;
establishing and initializing feature vectors of the RPC-information units [“the
EUT feature selector works as a filter transforming each RPC subsequence labeled with an EUT into the corresponding collection of features (feature vector) with the same EUT label,” col. 6, lines 47 - 51]; and
training the feature vectors according to the RPC-information sequence and the feature vectors [“Referring now to FIG. 9, a flow diagram illustrates an overall methodology for use by an end-user transaction recognizer during an operational mode (as compared to a training mode) according to one embodiment of the present invention. In step 900, the recognizer reads the RPC stream from the server log-file 105. The RPC stream is then segmented into EUT-segments in step 910 (RPC stream segmentation system 700). In step 920, EUT feature vectors are computed for each segment (EUT feature extractor 710). Based on those feature vectors, the Bayes Net classifier 720 computes an EUT labeling of the segments, in step 930. The quality of the segmentation and labeling is evaluated in step 950 using a given quality metric from block 940. If the quality is sufficient, the recognizer outputs the resulting EUT labeling of the segmented RPC stream in step 960,” col. 7, line 60 – col. 8, line 8].
12.	As per claim 9, it is an apparatus claim having similar limitations as cited in claim 1.  Thus, claim 9 is also rejected under the same rationale as cited in the rejection of claim 1 above.
13.	As per claim 18, it is a device claim having similar limitations as cited in claim 1.  Thus, claim 18 is also rejected under the same rationale as cited in the rejection of claim 1 above.
Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
16.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
17.	Claims 2, 3, 6, 8, 10, 11, 14, 16 and 19 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hellerstein in view of Feng et al. (U.S. Publication 2017/0300828) (Feng hereinafter).
18. 	As per claim 2, Hellerstein teaches the method according to claim 1.  Hellerstein further teaches wherein establishing and initializing feature vectors of the RPC-information units comprises: establishing and initializing feature vectors of each of the determined RPC-information units, wherein feature vectors for same RPC-information units are also the same [“the EUT feature selector works as a filter transforming each RPC subsequence labeled with an EUT into the corresponding collection of features (feature vector) with the same EUT label,” col. 6, lines 47 - 51].
Hellerstein does not explicitly disclose but Feng discloses determining RPC-information units having an occurrence frequency in the RPC-information sequence no less than a predetermined number [“FIG. 6 illustrates an exemplary scheme for an incremental Word2Vec training with periodic vector update, according to an embodiment of the present teaching. As shown in FIG. 6, the vocabulary generator 604 may generate vocabularies 606 from daily training data 602. For example, new search session data may come in on a daily basis. To perform training, the system can extract the vocabulary from that data, which are words that occur sufficiently frequently in that day plus several previous days,” ¶ 0069; words mapped to RPC-information units].
It would have been obvious to one of ordinary skill in the art, having the teachings of Hellerstein and Feng available at the time the invention was made, to modify the system and method of recognizing end-user transactions as taught by Hellerstein to include the capability for distributed machine learning as taught by Feng thereby enhancing system efficiency by facilitating the enhancement of resource management via focusing on frequently occurring patterns.
19.   	As per claim 3, Hellerstein teaches the method according to claim 1.  Hellerstein further teaches wherein training the feature vectors according to the RPC-information sequence and the feature vectors comprises: determining a specified RPC-information unit in the RPC-information sequence and one or a plurality of contextual RPC-information units of the specified RPC-information unit in the RPC-information sequence The EUT feature selector is responsible for choosing particular characteristics of an RPC sequence such as, for example, occurrence of some RPC R within a transaction T. Those characteristics are key components of the EUT model and are used later by the EUT recognizer as distinguishing properties (features) of the corresponding EUTs.” col. 6, lines 18 – 24].
Hellerstein does not explicitly disclose but Feng discloses individually or collectively determining a feature vector for each of the contextual RPC-information units of the specified RPC-information unit as a contextual vector [“The word vector portion retriever 908 in this example receives word indices for the center and positive context words, and word indices for the negative examples. Based on the word indices, the word vector portion retriever 908 may locate the corresponding partial vectors from the vector storage 909. The vector storage 909 may be in the memory of the server node 115-1. The corresponding partial vectors may include the partial input vectors for the center words, the partial output vectors for the positive context words, and the partial output vectors for the negative example words.” ¶ 0098];
determining a similarity between the specified RPC-information unit and the contextual RPC-information unit thereof according to a feature vector of the specified RPC-information unit and the contextual vector [“The partial dot product calculator 910 in this example may calculate the partial dot products, based on the located partial vectors received from the word vector portion retriever 908, e.g. according to the Algorithm--dotprod. In one example, the partial dot products include inner products each of which is either between a partial input vector for a center word and a partial output vector for a corresponding positive context word, or between a partial input vector for a center word and a partial output vector for a corresponding negative example word,” ¶ 0100]; and
updating the feature vector of the specified RPC-information unit according to the similarity between the specified RPC-information unit and the contextual RPC information unit thereof [“The word vector updater 912 in this example may calculate updated partial vectors, based on the located partial vectors received from the word vector portion retriever 908 and based on the linear combination weights received from the remote procedure call analyzer 902, e.g. according to the Algorithm--adjust. The partial dot product calculator 910 may store the updated partial vectors back to the vector storage 909 after the update,” ¶ 0101].
It would have been obvious to one of ordinary skill in the art, having the teachings of Hellerstein and Feng available at the time the invention was made, to modify the system and method of recognizing end-user transactions as taught by Hellerstein to include the capability for distributed machine learning as taught by Feng thereby enhancing system efficiency by facilitating the enhancement of resource management via focusing on frequently occurring patterns.
20. 	As per claim 6, Hellerstein teaches the method according to claim 1.  Hellerstein further teaches wherein training the feature vectors according to the RPC-information sequence and the feature vectors comprises: traversing the RPC-information sequence, and respectively performing, on the traversed RPC-information units, following: determining one or a plurality of contextual RPC-information units of the RPC-information unit in the RPC-information sequence [“The EUT feature selector is responsible for choosing particular characteristics of an RPC sequence such as, for example, occurrence of some RPC R within a transaction T. Those characteristics are key components of the EUT model and are used later by the EUT recognizer as distinguishing properties (features) of the corresponding EUTs.” col. 6, lines 18 – 24].
Hellerstein does not explicitly disclose but Feng discloses respectively performing, on the contextual RPC-information unit, following: determining a similarity between the RPC-information unit and the contextual RPC-information unit according to a feature vector of the RPC-information unit and a feature vector of the contextual RPC-information unit [“The partial dot product calculator 910 in this example may calculate the partial dot products, based on the located partial vectors received from the word vector portion retriever 908, e.g. according to the Algorithm--dotprod. In one example, the partial dot products include inner products each of which is either between a partial input vector for a center word and a partial output vector for a corresponding positive context word, or between a partial input vector for a center word and a partial output vector for a corresponding negative example word,” ¶ 0100]; and 
updating the feature vector of the RPC-information unit and the feature vector of the contextual RPC-information unit according to the similarity between the RPC-information unit and the contextual RPC-information unit [“The word vector updater 912 in this example may calculate updated partial vectors, based on the located partial vectors received from the word vector portion retriever 908 and based on the linear combination weights received from the remote procedure call analyzer 902, e.g. according to the Algorithm--adjust. The partial dot product calculator 910 may store the updated partial vectors back to the vector storage 909 after the update,” ¶ 0101].
It would have been obvious to one of ordinary skill in the art, having the teachings of Hellerstein and Feng available at the time the invention was made, to modify the system and method of recognizing end-user transactions as taught by Hellerstein to include the capability for distributed machine learning as taught by Feng thereby enhancing system efficiency by facilitating the enhancement of resource management via focusing on frequently occurring patterns.
21. 	As per claim 8, Hellerstein teaches the method according to claim 1.  Hellerstein further teaches wherein training the feature vectors comprises determining one or a plurality of contextual RPC-information units of a particular RPC-information unit in the RPC-information sequence [“The EUT feature selector is responsible for choosing particular characteristics of an RPC sequence such as, for example, occurrence of some RPC R within a transaction T. Those characteristics are key components of the EUT model and are used later by the EUT recognizer as distinguishing properties (features) of the corresponding EUTs.” col. 6, lines 18 – 24].
          Hellerstein does not explicitly disclose but Feng discloses wherein determining one or a plurality of contextual RPC-information units of the particular RPC-information unit in the RPC-information sequence comprises:
establishing a window using the particular RPC-information unit as a center and sliding to left and/or right side a distance of a predetermined number of RPC-information units in the RPC-information sequence; and determining one or a plurality of RPC-The word index determiner 706 in this example may determine word indices belonging to the mini batches in the partition received from the training data divider 702. As discussed above, the word indices may include input word indices for center words and output word indices for positive context words of a center word. For example, a positive output word index may be in a window around a corresponding input word index for the center word.”¶ 0085].
It would have been obvious to one of ordinary skill in the art, having the teachings of Hellerstein and Feng available at the time the invention was made, to modify the system and method of recognizing end-user transactions as taught by Hellerstein to include the capability for distributed machine learning as taught by Feng thereby enhancing system efficiency by facilitating the enhancement of resource management via focusing on frequently occurring patterns.
22.	As per claim 10, it is an apparatus claim having similar limitations as cited in claim 2.  Thus, claim 10 is also rejected under the same rationale as cited in the rejection of claim 2 above.
23.	As per claim 11, it is an apparatus claim having similar limitations as cited in claim 3.  Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 3 above.
24.	As per claim 14, it is an apparatus claim having similar limitations as cited in claim 6.  Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 6 above.

26.	As per claim 19, it is a device claim having similar limitations as cited in claim 2.  Thus, claim 19 is also rejected under the same rationale as cited in the rejection of claim 2 above.
27.	As per claim 20, it is a device claim having similar limitations as cited in claim 3.  Thus, claim 20 is also rejected under the same rationale as cited in the rejection of claim 3 above.
28.	As per claim 21, it is a device claim having similar limitations as cited in claim 6.  Thus, claim 21 is also rejected under the same rationale as cited in the rejection of claim 6 above.
29.	Claims 7, 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hellerstein and Feng in further view of Kaji (U.S. Publication 2018/0018391) (Kaji hereinafter). 
30. 	As per claim 7, Hellerstein teaches the method according to claim 1.  Hellerstein further teaches wherein training the feature vectors according to the RPC-information sequence and the feature vectors comprises: traversing the RPC-information sequence, and respectively performing, on RPC information units in the RPC information sequence, following: determining one or a plurality of contextual RPC-information units of the RPC-information unit in the RPC-information sequence [“The EUT feature selector is responsible for choosing particular characteristics of an RPC sequence such as, for example, occurrence of some RPC R within a transaction T. Those characteristics are key components of the EUT model and are used later by the EUT recognizer as distinguishing properties (features) of the corresponding EUTs.” col. 6, lines 18 – 24];
determining a similarity between the RPC information unit and the context RPC information unit thereof according to a feature vector of the RPC information unit and the context vector [“The partial dot product calculator 910 in this example may calculate the partial dot products, based on the located partial vectors received from the word vector portion retriever 908, e.g. according to the Algorithm--dotprod. In one example, the partial dot products include inner products each of which is either between a partial input vector for a center word and a partial output vector for a corresponding positive context word, or between a partial input vector for a center word and a partial output vector for a corresponding negative example word,” ¶ 0100]; and
updating the feature vectors of the RPC-information unit and the contextual RPC-information unit thereof according to the similarity between the RPC-information unit and the contextual RPC-information unit thereof [“The word vector updater 912 in this example may calculate updated partial vectors, based on the located partial vectors received from the word vector portion retriever 908 and based on the linear combination weights received from the remote procedure call analyzer 902, e.g. according to the Algorithm--adjust. The partial dot product calculator 910 may store the updated partial vectors back to the vector storage 909 after the update,” ¶ 0101].

Hellerstein and Feng do not explicitly disclose but Kaji discloses determining a contextual vector according to respective feature vectors of the one or plurality of contextual RPC-information units by calculating an average value or maximum and minimum values [“the feature extractor 130 may calculate an average vector, which is an average value of the vectors, as the feature vector V, or may calculate any vector as the feature vector V as long as the vector reflects content of the vectors,” ¶ 0037].
It would have been obvious to one of ordinary skill in the art, having the teachings of Hellerstein, Feng and Kaji available at the time the invention was made, to modify the system and method of recognizing end-user transactions as taught by Hellerstein and Feng to include the capability for data classification as taught by Kaji thereby enhancing system efficiency by facilitating rapid classification of data feature via machine learning techniques.
31.	As per claim 15, it is an apparatus claim having similar limitations as cited in claim 7.  Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 7 above.
.
Allowable Subject Matter
33.	Claims 4, 5, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
34.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/WILLIAM C WOOD/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193